Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-13 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach, “wherein the coupling portion includes a first beam connected to the first movable body and torsionally deformed around an axis parallel to the first swinging axis, a second beam connected to the second movable body and torsionally deformed around an axis parallel to the second swinging axis, and a connection beam coupling the first beam and the second beam, and wherein the connection beam linearly extends along a first direction between the first and second beams, and wherein the first and second beams extend linearly along a second direction that is perpendicular to the first direction.” US 20110031959 to Konno teaches equivalent limitations to the present invention as presented in Office Action filed 10/1/2021. However, the present invention describes an H-shaped formation with the first beam, second beam, and the connection beam. Though Konno teaches the equivalent movable portions but does not teach equivalent first, second, and connection beams of the present invention. US 20190257854 to Challener teaches an equivalent connection beam that connects two equivalent movable bodies (springs 220 and 224) but does not teach an equivalent first or second beam whose torsional axis is parallel with a rotational axis of the movable bodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852